Appeal from an order of the Family Court, Livingston County (Ronald A. Cicoria, J.), entered December 3, 2004 in a proceeding pursuant to Family Court Act article 10. The order directed the temporary removal of the children from their home and their placement in the custody of petitioner.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: The appeal from the temporary order entered December 3, 2004 directing removal of the subject children is dismissed because that order was superseded by an order of disposition entered April 25, 2005. “Inasmuch as a [further] order of disposition has been entered, any appeal from the temporary order of removal is moot” (Matter of Joyce SS., 245 AD2d 962, 962 [1997]). Present—Scudder, J.P., Kehoe, Martoche, Smith and Pine, JJ.